—Judgment, Supreme Court, Bronx County (Lawrence Bernstein, J.), rendered January 6, 1994, convicting defendant, after a jury trial, of two counts of sodomy in the first degree, and sentencing him to concurrent terms of 4 to 12 years, unanimously affirmed.
The trial court properly denied defendant’s motion to dismiss the indictment for failure to allege with specificity the precise date of commission of each of the crimes. The complainant was abused by her natural father when she was seven years old and, when the crimes were reported some four years later, the prosecutor acted diligently in instituting the criminal proceedings. Moreover, the period charged in the indictment was one month, October 1987. In view of the fact that the complainant *208was only seven years old at the time of the commission of these crimes and had been threatened with violence were she to report them, the allegations of time set forth in the indictment were sufficient under all of these circumstances. There is no proof that the People failed to act diligently in their investigatory efforts to narrow the precise dates of the crimes (see, People v Watt, 84 NY2d 948; People v Morris, 61 NY2d 290, 294-296).
Further, we reject defendant’s claim that the verdict was against the weight of the credible evidence. There is nothing in the complainant’s testimony which demonstrates that the jury’s verdict was manifestly erroneous or so plainly unjustified as would require this Court to disturb the verdict (People v Bleakley, 69 NY2d 490). Concur—Sullivan, J. P., Ellerin, Rubin, Kupferman and Asch, JJ.